DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated November 24, 2021 was submitted on February 22, 2022.  Claim 1 was amended.  Claims 1-5 are currently pending.  Claims 3-5 have been withdrawn from consideration.
Applicant's arguments have overcome the prior art rejections of claims 1-2 (¶¶ 7-15 of the Office Action) and these rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-2 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Johnson et al. (U.S. Patent No. 5,902,447, cited in previous Office Action) in view of Cupp (U.S. Patent Application Publication No. 2006/0065358 A1).
Regarding claim 1, Johnson discloses a manufacturing method of a resin frame (Abstract, 1:15-16 of Johnson, method of welding thermoplastic members to be used in frames), the method comprising: a step of preparing, in which a plurality of frame members to be combined into a frame shape including a corner portion when viewed from a front-rear direction to form a resin frame, are prepared (FIG. 1 of Johnson, first and second members #4, #5); a step of installing, in which a pair of the frame members to be adjacent to each other in the corner portion are respectively installed in a pair of molds (FIG. 1 of Johnson, first and second holder #1, #2), the molds respectively including: a reference surface that holds one of the frame members from an 
Johnson does not specifically disclose that a gap is formed between the blade portion, the reference surface, and the outer peripheral surface of the frame member.  Johnson, however, discloses that cutting edge #3 projects from inner wall of block #9 forming the back wall of the opening #25 which back wall contacts the outer peripheral surface of the member (FIG. 3 of Johnson).   Johnson also discloses that the ends of the member #4, #5 extend beyond the face of the holders (5:21-24 of Johnson).  The outer peripheral surface of the member in Johnson would therefore extend beyond and contact the cutting edge projecting from the back wall of the holder thereby forming a gap between the cutting edge, the back wall of block #9 (i.e., the reference surface) and the outer peripheral surface of the member.
Johnson also does not specifically disclose that each of the molds is provided with a step portion which is recessed in a stepped shape with respect to the reference surface on a side of the inclined surface on the reference surface, and a blade block including the blade portion is fixed to the step portion.  Cupp, however, discloses an apparatus for joining and trimming plastic .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view Cupp as applied to claim 1 above and further in view of Izuhara et al. (Japanese Patent Publication No. JP 4926016 B2, machine language translation provided in previous Office Action and cited below).
Regarding claim 2, Johnson does not specifically disclose that each of the frame members includes an inner layer and an outer layer.  Johnson, however, discloses that the frame members can be PVC (6:16-17 of Johnson).  Izuhara discloses a welding method of joining the ends of two synthetic resin frame members together wherein the frame members comprise a main layer of PVC resin and a surface layer of an acrylic resin with an appropriate color or pattern ([0002] of Izuhara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use members having an inner and outer layers as .
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive.
The applicant asserts that Johnson does not teach or reasonably suggest a step portion or recess in the back wall of the holders as recited in amended claim 1 (¶ spanning pp. 5-6 of the amendment).  The Office Action, however, is relying upon newly cited Cupp reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746


/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746             
                                                                                                                                                                                           /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746